                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


SYDNEY M. MITCHELL,

             Plaintiff,                       Case No. 18-cv-7739

             v.

PHILIP MORRIS USA INC., et al.
                                              Judge John Robert Blakey

             Defendants.


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Sydney Mitchell claims he developed laryngeal cancer caused by

smoking cigarettes.       He sued Defendants Philip Morris USA Inc., RJ Reynolds

Tobacco Company, Liggett Group LLC, Walgreen Co., 87th Food Basket, Inc. d/b/a

Paradise Supermarket, Hollywood Food Market, Inc., and 87 South Rothschild

Liquors, Inc. d/b/a Rothschild Liquor Marts in Cook County state court under various

state-law causes of action. [1-1]. Several of the Defendants removed the action to

this Court [1], but Plaintiff now moves to remand it back to state court [40]. For the

reasons explained below, this Court grants Plaintiff’s motion.

I.    Background

      A.     Procedural History

      On October 18, 2018, Plaintiff filed his complaint in the Circuit Court of Cook

County, Illinois. [1-1] at 3. The state court complaint names two sets of Defendants:

(1) Philip Morris, Reynolds, and Liggett (collectively, the Manufacturer Defendants);

                                          1
and (2) Walgreens, Paradise Supermarket, Hollywood Food Market, and Rothschild

Liquor Marts (collectively, the Retailer Defendants). Id. Plaintiff is an Illinois

citizen, id. at 16, and all three Manufacturer Defendants maintain citizenship in

states other than Illinois, id. at 16–17. All of the Retailer Defendants, however, are

Illinois citizens. Id. at 17–19.

      On November 20, 2018, the Manufacturer Defendants removed the action to

this Court. [1]. In their notice of removal, the Manufacturer Defendants asserted

that this Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

there is complete diversity between Plaintiff, an Illinois citizen, and all properly

joined Defendants—namely, the Manufacturer Defendants, who are all citizens of

states other than Illinois. Id. at 4. The Manufacturer Defendants also asserted that

the citizenship of the Retailer Defendants, who are all non-diverse from Plaintiff,

should be disregarded because Plaintiff fraudulently joined them to this action. Id.

      On December 20, 2018, Plaintiff moved to remand, arguing that he did not

fraudulently join the Retailer Defendants, and thus that this case lacks complete

diversity.   [40]. Then, on January 3, 2019, Plaintiff amended his complaint. [52].

Plaintiff’s amended complaint asserts claims only against the Manufacturer

Defendants and Walgreens. Id. All remaining Defendants have moved to dismiss;

their motions remain pending. [61] [64] [67].

      B.      The Complaint’s Allegations

      Plaintiff alleges that he smoked cigarette products designed, manufactured,

advertised, market, distributed, and/or sold by Defendants. [1-1] at 16. He received



                                          2
his laryngeal cancer diagnosis around October 2016, and claims that smoking

cigarettes caused his cancer. Id. at 19.

      Plaintiff brings an eight-count complaint. [1-1]. Counts I through VI, which

Plaintiff brings against the Manufacturer Defendants, allege common law causes of

action for: negligence (Count I); strict liability (Count II); fraudulent concealment and

conspiracy to commit fraudulent concealment (Counts III and IV); and fraudulent

misrepresentation and conspiracy to commit fraudulent misrepresentation (Counts

V and VI). Id. at 32–56. Plaintiff asserts the remaining counts against only the

Retailer Defendants: strict liability (Count VII); and negligence (Count VIII). Id. at

57–62.

II.   Legal Standard

      A.     Motion to Remand

      28 U.S.C. § 1332 requires complete diversity between a plaintiff and

defendants, plus an amount in controversy exceeding $75,000.           Because federal

courts are courts of limited jurisdiction, the removal statute “should be construed

narrowly and any doubts about the propriety of removing a particular action should

be resolved against allowing removal.” Wirtz Corp. v. United Distillers & Vintners N.

Am., Inc., 224 F.3d 708, 715 (7th Cir. 2000). The party seeking removal bears the

burden of establishing federal jurisdiction, and courts resolve any doubt in favor of

remand. Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752, 758 (7th Cir. 2009).

      In considering a motion to remand, courts examine the plaintiff’s complaint at

the time of the defendant’s removal. In re Burlington N. Santa Fe Ry. Co., 606 F.3d



                                           3
379, 380 (7th Cir. 2010) (“The well-established general rule is that jurisdiction is

determined at the time of removal, and nothing filed after removal affects

jurisdiction.”); Matter of Shell Oil Co., 970 F.2d 355, 356 (7th Cir. 1992) (noting that

“jurisdiction is determined as of the instant of removal,” without regard to any “post-

removal amendment of the complaint.”); accord Caterpillar Inc. v. Lewis, 519 U.S. 61,

62 (1996) (the removal statute requires that “the case be fit for federal adjudication

at the time the removal petition was filed.”).

      B.     Fraudulent Joinder

      Under the fraudulent joinder doctrine, a court considering removal may

“disregard, for jurisdictional purposes, the citizenship of certain non-diverse

defendants, assume jurisdiction over a case, dismiss the non-diverse defendants, and

thereby retain jurisdiction.” Schur, 577 F.3d at 763 (quoting Mayes v. Rapoport, 198

F.3d 457, 461 (4th Cir. 1999)). Courts find fraudulent joinder where the plaintiff

asserts a claim against a non-diverse defendant “that simply has no chance of success,

whatever the plaintiff’s motives.” Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th

Cir. 1992); Walton v. Bayer Corp., 643 F.3d 994, 999 (7th Cir. 2011) (courts should

find fraudulent joinder where a plaintiff brings an “utterly groundless” claim).

      Defendants bear a “heavy burden” to establish fraudulent joinder. Poulos, 959

F.2d at 73. They must show that, after resolving all issues of fact and law in favor of

the plaintiff, the plaintiff cannot establish a cause of action against the non-diverse

defendant. Id. To find fraudulent joinder, courts must predict whether the plaintiff




                                           4
has “any reasonable possibility” of recovering against the non-diverse defendant. Id.;

Schur, 577 F.3d at 764.

III.   Analysis

       Defendants argue that this Court should disregard Plaintiff’s joinder of the

Retailer Defendants under the fraudulent joinder doctrine because there is no

reasonable possibility that Plaintiff could prevail against them on his negligence and

strict liability claims. [60]. As discussed above, courts consider whether jurisdiction

existed at the time of removal, Burlington, 606 F.3d at 380, so this Court looks to

Plaintiff’s original complaint [1-1] for its fraudulent joinder analysis.

       A.    Strict Liability

       Plaintiff’s original complaint seeks to impose strict liability against the

Retailer Defendants for distributing, marketing, promoting, and selling cigarettes,

which Plaintiff claims were unreasonably dangerous and defective. [1-1] at 57–59.

       Under Illinois law, “all entities in the distributive chain of an allegedly

defective product, including manufacturers, sellers, wholesalers, distributors and

lessors of the product, are strictly liable in product liability actions for injuries

resulting from that product.” Murphy v. Mancari’s Chrysler Plymouth, Inc., 887

N.E.2d 569, 574 (Ill. App. Ct. 2008); Winters v. Fru-Con Inc., 498 F.3d 734, 745 (7th

Cir. 2007). Illinois, however, provides a “seller’s exception” statute, under which a

court may dismiss a non-manufacturing defendant if that defendant files an affidavit

certifying the correct identity of the manufacturer. 735 ILCS 5/2-621(a), (b). A

plaintiff can only overcome dismissal if he shows one or more of three conditions: (1)



                                            5
the defendant exercised “significant control” over the design or manufacture of the

product; (2) the defendant had actual knowledge of the defect; or (3) the defendant

created the defect. Id. § 5/2-621(c). Additionally, the seller’s exception allows a

plaintiff to vacate the dismissal, and reinstate, the non-manufacturing defendant if

the plaintiff can satisfy one or more of certain conditions, such as that the

manufacturer could not satisfy a reasonable settlement or judgment. Id. § 5/2-621(b).

          Here, Walgreens submits an affidavit stating that it has never had any

involvement in the design, manufacture, packaging, or labeling of cigarettes. [60-8]. 1

Walgreens also attests that it had no actual knowledge of any defect in the cigarettes

at issue.       Id.   The Manufacturer Defendants corroborated Walgreens’ affidavit,

asserting—by way of their own affidavits—that they never shared responsibility for,

or control over, the design, manufacture, packaging, or labeling of its cigarettes with

Walgreens or any of the other Retailer Defendants. [60-5]; [60-6]; [60-7].

          Notwithstanding these affidavits, which counsel in favor of dismissal of the

Retailer Defendants, the majority of courts in this district hold that “section 2–621

cannot be the basis for finding fraudulent joinder because any dismissal is merely

conditional.” Kopitke v. Depuy Orthopaedics, Inc., No. 11-CV-912, 2011 WL 856865,

at *3 (N.D. Ill. Mar. 8, 2011); Whelchel v. Briggs & Stratton Corp., 850 F. Supp. 2d

926, 933 (N.D. Ill. 2012) (noting that the majority of courts find that naming a non-

diverse defendant on a strict liability claim does not constitute fraudulent joinder,

because a court may always vacate the dismissal of that defendant); see also



1   None of the other Retailer Defendants had been served at the time of removal. [1] at 11–12.

                                                   6
Kellerman v. Crowe, 518 N.E.2d 116, 118 (Ill. 1987) (holding that an order granting

dismissal under the seller’s exception is non-final because it “does not dispose of the

rights of the parties,” but rather “contemplates the possibility of further action”).

      Based upon these authorities, this Court does not find that Plaintiff’s strict

liability claim has no reasonable possibility of success.

      B.     Negligence

      This Court also rejects the Manufacturer Defendants’ argument that Plaintiff

lacks any reasonable possibility of success on his negligence claim against the

Retailer Defendants. Contra [60] at 26–30.

      In Illinois, a “product liability action asserting a claim based on negligence . . .

falls within the framework of common law negligence.” Winters, 498 F.3d at 746

(quoting Calles v. Scripto-Tokai Corp., 864 N.E.2d 249, 263 (Ill. 2007)). To prevail on

a negligence claim, a plaintiff must establish that “the defendant owed him a duty,

that the defendant breached this duty, and that he suffered an injury that was

proximately caused by the defendant’s breach.” Lewis v. CITGO Petroleum Corp.,

561 F.3d 698, 702 (7th Cir. 2009); First Springfield Bank & Tr. v. Galman, 720 N.E.2d

1068, 1071 (Ill. 1999). The seller’s exception does not apply to negligence claims.

Cassidy v. China Vitamins, LLC, 89 N.E.3d 944, 955 (Ill. App. Ct. 2017).

      In pleading his negligence claim against the Retailer Defendants, Plaintiff

claims that they negligently distributed, marketed, promoted, and sold the cigarettes

at issue, even though they knew or should have known the dangers associated with




                                           7
the cigarettes. [1-1] at 60–62. Defendants advance several arguments to establish

that Plaintiff cannot prevail on his negligence claim.

        Defendants first argue that Plaintiff fails to allege sufficient facts supporting

the element of duty.      [60] at 26–29.    They contend that none of the Retailer

Defendants holds a fiduciary relationship with Plaintiff that would give rise to a

legally cognizable duty. Id. at 28. This argument lacks merit, because Illinois law

imposes a broad duty of care in the negligence context: every person or business “owes

a duty of ordinary care to all others to guard against injuries which naturally flow as

a reasonably probable and foreseeable consequence of an act, and such a duty does

not depend upon contract, privity of interest or the proximity of relationship, but

extends to remote and unknown persons.” Jones v. Live Nation Entm’t, Inc., 63

N.E.3d 959, 971 (Ill. App. Ct. 2016) (quoting Simpkins v. CSX Transp., Inc., 965

N.E.2d 1092, 1097 (Ill. 2012)). Accordingly, as a general matter, if a defendant

engages in a course of action that creates a foreseeable risk of injury, then that

defendant owes a duty to protect others from such injury. Simpkins, 965 N.E.2d at

1097.

        Defendants also argue that the Retailer Defendants merely provided “shelf

space” for the Manufacturer Defendants’ cigarettes, and such conduct, by itself,

cannot give rise to a cognizable duty. [60] at 28. In support, Defendants cite Hale v.

Bayer Corporation, in which the district court found allegations that plaintiffs merely

shopped at Walgreens “insufficient to bring a duty to Walgreens” in a negligence

action claiming harm from taking over-the-counter Aleve. No. 15-CV-00745-JPG-



                                            8
SCW, 2015 WL 5474298, at *3–4 (S.D. Ill. Sept. 16, 2015).        But contrary to Hale,

other courts have held that the “supplier of an unreasonably dangerous product may

be liable for injuries proximately caused by the product in a negligence action.” Lewis

v. Lead Indus. Ass’n, Inc., 793 N.E.2d 869, 872 (Ill. App. Ct. 2003); see also, e.g.,

Cadagin v. Johnson & Johnson, No. 18-CV-1821-SMY-DGW, 2018 WL 5004716, at

*3 (S.D. Ill. Oct. 16, 2018) (finding that the plaintiff did not fraudulently join

Walgreens, who plaintiff claimed negligently sold and marketed baby powder).

      Thus, there remains at least an open question as to whether merely providing

“shelf space” gives rise to a duty of care under Illinois law. In the context of a

fraudulent joinder analysis, this Court must construe issues of state law in the light

most favorable to Plaintiff. McNichols v. Johnson & Johnson, 461 F. Supp. 2d 736,

742 (S.D. Ill. 2006); cf. Batoff v. State Farm Ins. Co., 977 F.2d 848, 853 (3d Cir. 1992)

(courts should not find fraudulent joinder where they must conduct an “intricate

analysis of state law” to find a claim non-actionable). Thus, at this point in the

proceedings, this Court cannot preclude the reasonable possibility that Walgreens

may owe a duty to Plaintiff.

      Defendants next argue that Plaintiff fails to allege facts supporting proximate

causation. [60] at 29–30. To be sure, Plaintiff pleads, in somewhat conclusory

fashion, that the Retailer Defendants’ sale of tobacco products caused Plaintiff’s

injuries. [1-1] at 62. But conclusory pleading, while fatal on a Rule 12(b)(6) motion,

does not necessarily result in a finding of fraudulent joinder.        See Thornton v.

Hamilton Sundstrand Corp., 121 F. Supp. 3d 819, 826 (N.D. Ill. 2014) (noting that



                                           9
the fraudulent standard is even more favorable to the plaintiff than the standard

under Rule 12(b)(6)), aff’d sub nom. Thornton v. M7 Aerospace LP, 796 F.3d 757 (7th

Cir. 2015).   Moreover, Illinois courts hold that proximate causation ordinarily

presents a question of fact for a jury. McKenna v. AlliedBarton Sec. Servs., LLC, 35

N.E.3d 1007, 1020 (Ill. App. Ct. 2015); Brobbey v. Enter. Leasing Co. of Chicago, 935

N.E.2d 1084, 1095 (Ill. App. Ct. 2010). Accordingly, once again, at this early stage of

litigation, this Court cannot foreclose Plaintiff’s possibility of proving proximate

causation against the Retailer Defendants.

      Next, Defendants argue that the Federal Cigarette Labeling and Advertising

Act preempts Plaintiff’s negligence claim.      [60] at 30.   The Act provides: “No

requirement or prohibition based on smoking and health shall be imposed under

State law with respect to the advertising or promotion of any cigarettes the packages

of which are labeled in conformity with the provisions of this chapter.” 15 U.S.C. §

1334(b). Relying upon this provision, some courts find that the Act preempts state-

law claims asserting failure-to-warn theories that requires plaintiffs to demonstrate

that cigarette advertising or promotions should have included additional, or more

clearly stated, warnings. See Espinosa v. Philip Morris USA, Inc., 500 F. Supp. 2d

979, 983 (N.D. Ill. 2007) (quoting Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 524

(1992)). This Court, however, does not construe Plaintiff’s claim so narrowly as to

only encompass a failure-to-warn theory. Thus, even if the Act preempted Plaintiff’s

claim in part, it would not necessarily preclude any other negligence theories under

which Plaintiff might attempt to proceed.



                                          10
      Finally, this Court addresses two cases upon which Defendants generally rely

in support of their fraudulent joinder arguments. See Clay v. Philip Morris USA Inc.,

No. 18-cv-3549, slip op. (N.D. Ill. Nov. 6, 2018) (Norgle, J.); Transcript of Oral

Argument at 3–7, Dowdle v. Philip Morris USA Inc., No. 18-cv-3554 (N.D. Ill. Oct. 24,

2018) (Alonso, J.). In these cases, judges in this district denied motions to remand,

finding that plaintiffs asserting products liability claims against tobacco

manufacturers had fraudulently joined Walgreens as a retailer. See id.

      In both Clay and Dowdle, courts based their fraudulent joinder finding

primarily upon their determination that the plaintiffs conclusorily pled their

negligence allegations against Walgreens. Clay, slip. op. at 3; Dowdle Tr. at 6. But,

as discussed above, conclusory pleading is not necessarily dispositive, because the

fraudulent joinder analysis imposes a “heavy burden” upon the defendant, one “even

more favorable to the plaintiff than the standard that applies to a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6).” Schur, 577 F.3d at 764.

      The court in Clay also found the absence of a duty inuring from a cigarette

seller to its customers; it cited Strang v. R.J. Reynolds Tobacco Company, which noted

“it is far from clear that Illinois would impose negligence liability on cigarette

manufacturers simply because they made and sold a legal product . . . without any

specific breach of ordinary care.” No. 05 C 50108, 2008 WL 4951325, at *1 (N.D. Ill.

Nov. 18, 2008) (quoting DeLuca v. Liggett & Myers, Inc., No. 00 C 7781, 2003 WL

1798940, at *10 (N.D. Ill. Apr. 4, 2003)). Strang, however, only underscores that the

law remains unclear as to whether Illinois recognizes a duty running from sellers to



                                         11
customers in this context. As discussed above, where a case presents ambiguities in

controlling state-law, courts must resolve all of those ambiguities in favor of remand.

Smith v. Merck & Co., 472 F. Supp. 2d 1096, 1101 (S.D. Ill. 2007); see also Elftmann

v. Vill. of Tinley Park, 191 F. Supp. 3d 874, 878 (N.D. Ill. 2016) (courts should

interpret the removal statute narrowly, “resolving any doubt in favor of the plaintiff’s

choice of forum in state court.”) (quoting Schur, 577 F.3d at 758).         Given this

standard—and the degree of uncertainty in the Illinois courts—this Court cannot find

that Plaintiff’s negligence claim is “utterly groundless” for fraudulent joinder

purposes. Walton, 643 F.3d at 999.

      In short, this Court does not find that Plaintiff fraudulently joined the Retailer

Defendants. Because the Retailer Defendants destroy complete diversity among the

parties, this Court grants Plaintiff’s motion to remand.

IV.   Conclusion

      For the reasons explained above, Plaintiff’s motion to remand [40] is granted.

Defendants’ motions to dismiss [61] [64] are denied as moot. The Clerk is directed to

remand this case to the Circuit Court of Cook County. All dates and deadlines are

stricken. Civil case terminated.


Dated: April 24, 2019

                                               Entered:


                                               _________________________________
                                               John Robert Blakey
                                               United States District Judge



                                          12
